Citation Nr: 0318642	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  96-40 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Whether the July 1980 and April 1981 RO rating decisions, 
that assigned zero percent evaluations for residuals of 
fractures of the right fibula, tibia, and femur, may be 
reversed or amended on the basis of clear and unmistakable 
error (CUE).

2.  Entitlement to an increased evaluation for residuals of 
fractures of the right fibula and tibia, rated as 10 percent 
disabling, effective prior to November 1998, and as 20 
percent disabling, effective as of November 1998.

3.  Entitlement to an increased evaluation for residuals of 
fracture of the right femur with instability of the right 
knee, rated as zero percent disabling, effective prior to 
August 1998, and as 10 percent disabling, effective as of 
August 1998.

4.  Entitlement to increased evaluations for scars of the 
right anterior and posterior leg; each rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of 
fractures of the right leg manifested by injury to Muscle 
Group XIV, rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the right femur manifested by hip 
impairment.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1978 to June 1980.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1995 and later RO decisions that increased the 
evaluation for residuals of fractures of the right fibula and 
tibia from zero to 10 percent, denied an increased 
(compensable) evaluation for residuals of fracture of the 
right femur, and increased the evaluation for post operative 
scars of the right leg from zero to 10 percent.  In August 
1997, the Board remanded the case to the RO for additional 
action.  

A December 1999 RO rating decision determined there was no 
CUE in the July 1980 and April 1981 RO rating decisions that 
assigned separate zero percent evaluations for residuals of 
fractures of the right femur, tibia, and fibula.  The veteran 
was notified of this determination and appealed.  

A March 2003 RO rating decision increased the evaluation for 
residuals of fractures of the right fibula and tibia from 10 
to 20 percent, effective from November 1998; increased the 
evaluation for residuals of fracture of the right femur with 
knee impairment from zero to 10 percent, effective from 
August 1998; assigned an additional separate 10 percent 
evaluation for the scars of the right leg; assigned a 
separate 10 percent evaluation for residuals of fractures of 
the right leg manifested by injury to Muscle Group XIV; and 
assigned a separate 10 percent evaluation for residuals of 
fracture of the right femur manifested by hip impairment.  
Inasmuch as higher evaluations are potentially available, and 
the issues of increased evaluations for residuals of 
fractures of the right leg were already in appellate status 
at the time of the March 2003 RO rating decision, the Board 
will consider entitlement to increased evaluations for the 
residuals of fractures of the right leg.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The issues have been classified as 
listed on the first page of this decision.


FINDINGS OF FACT

1.  RO rating decisions in July 1980 and April 1981 assigned 
separate zero percent evaluations for residuals of fractures 
of the right fibula and tibia, residuals of fracture of the 
right femur, and scars of the right leg due to surgery for 
the fractures of the right fibula, tibia, and femur.

2.  There was a tenable basis for the evaluations assigned in 
the July 1980 and April 1981 RO rating decisions.

3.  All evidence needed for proper evaluation of the 
residuals of fractures of the right tibia, fibula, and femur 
was of record in July 1980 and April 1981, and the 
appropriate statutory and regulatory criteria were 
considered.

4.  The residuals of fractures of the right tibia and fibula 
were manifested primarily by one-inch shortening of the right 
leg that produced no more than slight functional impairment 
prior to November 1998; and as of November 1998, this 
condition was manifested primarily by one-inch shortening of 
the right leg and limitation of motion of the right ankle 
that produces no more than moderate functional impairment.

5.  The residuals of fracture of the right femur were 
essentially asymptomatic prior to August 1998, and manifested 
primarily by instability of the right knee as of August 1998 
that produces no more than slight functional impairment.

6.  The post operative scars of the right leg are manifested 
primarily by various asymptomatic scars, two deep scars that 
cover an area of less than 77 square centimeters, and a 
superficial scar that is tender.

7.  The muscle injury to the right leg is manifested 
primarily by no more than moderate injury to the Muscle Group 
XIV.

8.  The right hip impairment related to the fracture of the 
femur is manifested primarily by pain that produces no 
functional impairment.


CONCLUSIONS OF LAW

1.  The July 1980 and April 1981 RO rating decisions, 
assigning separate zero percent evaluations for residuals of 
fractures of the right femur, tibia, and fibula, did not 
contain CUE.  38 C.F.R. § 3.105(a) (2002).

2.  The criteria for an increased evaluation for residuals of 
fractures of the right tibia and fibula, rated as 10 percent 
disabling, effective prior to November 1998, and as 
20 percent disabling, effective as of November 1998, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71, Plate II, 4.71a, Codes 5262, 5271, 5275 (2002).

3.  The criteria for an increased evaluation for residuals of 
fracture of the right femur with instability of the right 
knee, rated as zero percent disabling, effective prior to 
August 1998, and as 10 percent disabling, effective as of 
August 1998, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 
5255, 5257, 5258, 5260, 5261 (2002).

4.  The criteria for increased evaluations for the post 
operative scars of the right leg, assigned 2 separate 
10 percent ratings, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805, 
effective prior to August 30, 2002, and Codes 7801, 7802, 
7803, 7804, 7805, effective as of August 30, 2002.

5.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to Muscle Group XIV of the right leg 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.73, Code 5314, effective prior to 
and as of July 3, 1997.

6.  The criteria for an increased (compensable) evaluation 
for residuals of fracture of the right femur manifested by 
hip impairment are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 
5252, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for increased evaluations for residuals of various 
right leg fractures and whether there was CUE in the July 
1980 and April 1981 RO rating decisions that assigned 
separate zero percent evaluations for those residuals, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the residuals of fractures of the 
right leg.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a July 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate the claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, and for the reasons noted in section 
I below, the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to successfully 
prove his claims and that there is no prejudice to him by 
appellate consideration of the claims at this time without 
providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Whether the July 1980 and April 1981 RO Rating Decisions, 
that assigned Zero Percent Evaluations for Residuals of 
Fractures of the Right Fibula, Tibia, and Femur, may be 
reversed or amended on the Basis of CUE

The veteran had active service from July 1978 to June 1980.

Service medical records reveal that he was hospitalized from 
March to June 1979.  The report of this hospitalization notes 
that he was thrown from a motorcycle one hour prior to 
admission sustaining a closed fracture to the right femur, an 
open fracture of the right distal third of the tibia, and 
superficial abrasions.  X-rays of the right femur revealed an 
oblique fracture of the mid shaft, a butterfly fragment, and 
slight lateral and posterior angulations of the distal 
fragment.  X-rays of the right tibia revealed fracture of the 
distal third of the right tibia and fibula with slight 
displacement.  He underwent irrigation and debridement of the 
right open tibia fracture, insertion of right proximal 
Steinmann pin with application of short leg cast and balanced 
skeletal traction, open reduction and internal fixation of 
the right femur fracture utilizing an intramedullary 
Kuntscher rod, delayed primary closure of the right open 
tibia fracture wound, attempted closed reduction of the right 
tibia and fibula fractures with application of short leg 
cast, application of right long leg cast, and application of 
right patellar tendon bearing cast during the 
hospitalization.  The diagnoses were closed fracture, mid 
shaft of the right femur; open fracture of the distal third 
of the right tibia and fibula; and superficial abrasion over 
right cheek.  In June 1979, he was discharged to duty with a 
temporary, 45 day, profile that excluded him from physical 
training or strenuous use of the right leg.

Service medical records reveal that the veteran underwent a 
medical examination for separation from service in May 1980.  
There was a 12-inch scar on the lateral right thigh, and a 
10-centimeter scar of the right lower leg.  It was noted that 
he had undergone surgery for closed fracture of the right 
femur and right tibia-fibula that were not incapacitating.

The July 1980 RO rating decision granted service connection 
for fracture of the right femur, fibula, and tibia.  A 
zero percent evaluation was assigned, effective from June 
1980.

The veteran was notified of the July 1980 RO rating 
determination in July 1980.  In January 1981, he submitted a 
notice of disagreement with the determination.  A statement 
of the case was sent to him on the issue of entitlement to a 
higher rating for fracture of the right femur, tibia, and 
tibia in February 1981.

The veteran underwent a VA examination on March 2, 1981.  He 
had a one-inch shortening of the right lower extremity.  
There was a small scar on the medial portion of the right 
thigh about mid-way of the right thigh that was inverted and 
attached to the bone on the medial side.  There was also a 
scar on the lateral side of the mid thigh that was 10 inches 
vertical and well healed and not attached to underlying 
structure.  This scar was nontender.  There was a 3-inch scar 
above the ankle, a 4-inch scar that was well healed on the 
inner portion of the leg, and a large callus could be felt in 
the general area of the tibia.  He had full range of motion 
of the right knee and almost complete range of motion of the 
right ankle.  He walked with a slight limp and he was advised 
to use a 1/2 inch lift in his right shoe.  X-rays of the right 
femur, tibia, and fibula showed a previously united fracture 
deformity of the distal third of the right tibia and fibula.  
The diagnoses were healed fracture of the right mid femur and 
distal right tibia and fibula with one-inch shortening of the 
right leg causing the veteran to have a slight limp.

The April 1981 RO rating decision assigned separate 
zero percent evaluations for residuals of fracture of the 
right fibula and tibia with one-inch shortening of the right 
leg (diagnostic code 5262-5275), residuals of fracture of the 
right femur (diagnostic code 5255), and scar residuals 
(diagnostic code 7805).  The veteran was notified of this 
determination in April 1981 in a supplemental statement of 
the case and advised that he needed to submit a substantive 
appeal, VA Form 1-9, to complete his appeal.  A review of the 
record does not show receipt of a substantive appeal from the 
veteran.

A VA report, received in July 1981, shows that the veteran 
was hospitalized from March 27 to April 1, 1981.  He 
underwent removal of a Kuntscher rod from his right leg.  

An August 1981 RO rating decision increased the evaluation 
for residuals of fracture of the right femur from zero to 
100 percent under the provisions of 38 C.F.R. § 4.30 (then 
and 2002), effective from March 1981.  The 100 percent 
evaluation was reduced to zero percent, effective from 
September 1981.

Statements from the veteran are to the effect that the July 
1980 and April 1981 rating decisions were clearly and 
unmistakably erroneous for not assigning compensable 
evaluations for the residuals of fractures of the right 
tibia, fibula, and femur.  Previous determinations of the RO 
are final and binding, and will be accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105(a).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication,  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  The Board notes that in Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) rendered several 
holdings that were subsequently addressed in a precedent 
opinion of the VA General Counsel.  In VAOPGCPREC 12-2001 it 
was held, in essence, that Roberson conflicted with other 
caselaw of the Federal Circuit and did not overrule the 
conflicting cases.  Thus, it was held in VAOPGCPREC 12-2001 
that the standard for adjudication of alleged CUE remained 
the same and that there was no duty to fully develop a motion 
alleging CUE because there is nothing to develop in light of 
the fact that a determination of CUE is limited to the 
evidence on file, or constructively on file, at the time of 
the decision being challenged.  Parker v. Principi, 15 Vet. 
App. 407 (2002).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Shortening of either lower extremity of 1 and 1/4 to 2 inches 
(3.2 to 5.1 centimeters) warrants a 10 percent evaluation.  A 
20 percent evaluation requires 2 to 2 and 1/2 inches (5.1 to 
6.4 centimeters) of shortening.  Shortening is determined by 
measuring the ilium to the internal malleolus of the tibia.  
38 C.F.R. § 4.71a, Code 5275.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

A review of the report of the veteran's VA examination on 
March 2, 1981, reveals that the residuals of fractures of the 
right femur, tibia, and fibula were essentially asymptomatic.  
There was one-inch shortening of the right lower extremity, 
but that manifestation does not support the assignment of a 
compensable rating under diagnostic code 5275.  There was 
full range of motion of the right knee and almost complete 
range of motion of the right ankle.  Hence, the assignment of 
a zero percent evaluation for residuals of fracture of the 
right fibula and tibia under diagnostic code 5262 was 
supported by the evidence then of record.  The report of this 
examination indicates the presence of several scars, 
including one scar that attached to underlying structures, 
but the evidence does not show that the scars were painful on 
objective demonstration, affected the motion of a body part 
or were poorly nourished with repeated ulcerations to warrant 
the assignment of compensable ratings under diagnostic code 
7803, 7804 or 7805 with related diagnostic code for the 
affected body part.

The report of the veteran's VA hospitalization from March to 
April 1981 was not of record at the time of the July 1980 and 
April 1981 RO rating decisions, and the holding of the Court 
in Bell v. Derwinksi, 2 Vet. App. 611 (1992), regarding the 
constructive receipt of evidence was not then applicable.  In 
any event, the August 1981 RO rating decision considered this 
evidence.

After consideration of all the evidence of record at the time 
of the July 1980 and April 1981 RO rating decisions, the 
Board finds that there was a tenable basis for the assignment 
of zero percent evaluations for the residuals of fractures of 
the right femur, tibia, and fibula.  Those decisions 
considered the evidence needed to properly evaluate the 
disabilities and the appropriate statutory and regulatory 
criteria were considered.  Therefore, the Board finds that 
those RO rating decisions may not be reversed or amended on 
the basis of CUE.

II.  Entitlement to an Increased Evaluation for Residuals of 
Fractures of the Right Fibula and Tibia, rated as 10 Percent 
Disabling, Effective prior to November 1998, and as 
20 Percent Disabling, Effective as of November 1998

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the early 
1990's to 2002.  The more salient medical reports related to 
the claims considered in this appeal will be considered in 
the appropriate sections of the decision.

The evidence indicates that the veteran sustained fractures 
of the tibia, fibula, and femur in service.  Separate 
evaluations have been assigned for various residuals of those 
fractures, including evaluations for impairment of the right 
hip, right knee, and right ankle.  The symptoms related to 
those conditions may not be again considered in the 
evaluation of other residuals of fractures of the right leg 
because of the rule against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14 (2002).

The April 1981 RO rating decision assigned a separate 
zero percent evaluation for residuals of fractures of the 
right tibia and fibula.  The zero percent evaluation was 
increased to 10 percent, effective from November 1993, in the 
May 1995 RO rating decision.  The March 2003 RO rating 
decision increased the evaluation from 10 to 20 percent, 
effective from November 1998.

The veteran underwent a VA examination in June 1994.  There 
was one-inch shortening of the right lower extremity.  The 
diagnoses included status post motor vehicle accident, 
resulting in fractures of the right tibia and fibula, and 
requiring surgery with resulting one-inch shortening of the 
right lower extremity.

A private medical report shows that the veteran underwent 
examination in December 1995.  X-rays of the tibia reportedly 
showed good AP (anterior-posterior) alignment and good 
lateral alignment of the tibia with thickened callus at the 
site of the healed fracture.  There was a short right leg of 
approximately one-half inch.  

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that his right lower extremity 
was shorter than the left lower extremity, and that this 
condition caused weakness of the right leg and impeded his 
ability to function. 

The veteran underwent a VA examination in December 1996.  
There was one-inch shortening of the right leg.  

The veteran underwent a VA examination in August 1998.  There 
was no swelling or erythema of the right ankle.  Right ankle 
inversion was limited to 14 degrees and eversion was limited 
to 15 degrees.  Right ankle dorsiflexion was limited to 84 
degrees, lacking 6 degrees to the neutral position.  Plantar 
flexion was limited to 50 degrees.  There was definite loss 
of range of motion of the right ankle dorsiflexion and some 
loss of inversion, and eversion movements were out of normal 
range. 

An addendum dated in January 2000 to the VA report of the 
veteran's examination in August 1998 notes that his records 
were reviewed.  The reviewer noted that the record did not 
show that the veteran's right ankle had any weakened 
movement, excess fatigability or incoordination.  

The veteran underwent a VA examination in December 2000.  
This report notes that the veteran had primarily low back 
pain with intermittent leg pain.

The veteran underwent a VA examination in November 2002.  
There was a 3/4 inch leg length discrepancy with the right leg 
being shorter than the left leg.  Right ankle range of motion 
was limited in all directions.  It was noted that the veteran 
had right ankle limitation of motion due to the right leg 
scars that caused on and off right ankle pain.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

Shortening of either lower extremity of 1 and 1/4 to 2 inches 
(3.2 to 5.1 centimeters) warrants a 10 percent evaluation.  A 
20 percent evaluation requires 2 to 2 and 1/2 inches (5.1 to 
6.4 centimeters) of shortening.  Shortening is determined by 
measuring the ilium to the internal malleolus of the tibia.  
A 30 percent evaluation requires 2 and 1/2 to 3 inches (6.4 to 
7.6 centimeters) of shortening.  A 40 percent evaluation 
requires 3 to 3 and 1/2 inches (7.6 to 8.9 centimeters) of 
shortening.  A 50 percent evaluation requires 3 and 1/2 to 4 
inches (8.9 to 10.2 centimeters) of shortening.  Shortening 
that meets the criteria for a 50 percent rating also warrants 
special monthly compensation.  38 C.F.R. § 4.71a, Code 5275.

A longitudinal review of all the evidence indicates that the 
residuals of fractures of the right tibia and fibula are 
manifested primarily by a one-inch shortening of the right 
lower extremity and limitation of motion of the right ankle.  
The evidence, however, does not indicate the presence of 
limitation of motion of the right ankle prior to the November 
1998 VA examination.  Hence, the Board finds that a 
10 percent evaluation for the shortening of the right leg 
under diagnostic 5275 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with functional 
impairment due to pain, as required by the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), best 
represents the veteran's disability picture prior to November 
1998.  As of November 1998, the evidence supports the 
assignment of a 20 percent evaluation under diagnostic code 
5262 based on the functional impairment of the right ankle 
caused by pain.  Deluca, 8 Vet. App. 202.

The Board notes the veteran's testimony to the effect that 
the residuals of fractures of the tibia and fibula are more 
severe than rated, but since his testimony in December 1996, 
the evaluation for those residuals were increased from 10 to 
20 percent.  The evidence does not show that the residuals of 
this condition support a rating in excess of 10 percent prior 
to November 1998 or a rating in excess of 20 percent as of 
November 1998.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for an increased 
evaluation for residuals of fractures of the right tibia and 
fibula, rated as 10 percent disabling, effective prior to 
November 1998, and as 20 percent disabling, effective as of 
November 1998.  Hence, the claim is denied.

III.  Entitlement to an Increased Evaluation for Residuals of 
Fracture of the Right Femur with Instability of the Right 
Knee, Rated as Zero Percent Disabling, Effective prior to 
August 1998, and as 10 Percent Disabling, Effective as of 
August 1998

The August 1981 RO rating decision increased the evaluation 
for residuals of fracture of the right femur from zero to 
100 percent under the provisions of 38 C.F.R. § 4.30, 
effective from March 1981.  The zero percent evaluation was 
resumed, effective from September 1981.  The zero percent 
rating remained unchanged until the March 2003 RO rating 
decision increased it to 10 percent, effective from August 
1998.

A VA report shows that the veteran underwent an orthopedic 
evaluation in June 1994.  He complained of right knee pain.  
Range of motion was from zero to 130 degrees.  There was no 
instability of the knee.  There was medial joint line 
tenderness.  

The veteran underwent a VA examination in June 1994.  He 
complained of right knee pain.  There was no swelling of the 
right knee.  There was no deformity of the right knee.  There 
was no subluxation or instability.  There was palpable 
tenderness over the medial aspect of the inferior knee joint 
without evidence of synovitis or effusion.  The examiner 
noted that the range of motion of the right knee was full.

The private medical report of the veteran's examination in 
December 1995 notes his complaints of occasional right knee 
pain with walking long distances.  The examiner found the 
veteran to have patellofemoral crepitus of the right knee due 
to the fractures of the femur and tibia.

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that the residuals of the 
fracture of the right femur were more severe than rated.

The veteran underwent a VA examination in December 1996.  The 
diagnoses included right knee medial joint pain, possibly 
bursitis, with full range of motion and stable joint.

The veteran underwent a VA examination in August 1998.  He 
complained of right knee pain.  Examination of the right knee 
showed no tenderness.  There was full range of motion.  There 
was slight medial ligament laxity.  Drawer signs were 
negative.  The assessments included mild medial collateral 
ligament laxity.

The veteran underwent a VA examination in November 1998.  He 
was found to have chondromalacia of the right patella and a 
tear of the right medial meniscus secondary to the closed 
fracture of the right femur.  

An addendum dated in January 2000 to the reports of the 
examinations in August and November 1998 notes that the 
veteran's records were reviewed.  The reviewer opined there 
was no weakened movement, excess fatigability or 
incoordination associated with the right knee condition.

The veteran underwent a VA examination in November 2002.  He 
was found to have scars of the right leg that the examiner 
opined caused chronic right knee strain that impaired his 
mobility at times.

A review of the evidence reveals that the residuals of 
fracture of the right femur include right knee problems.  
Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Code 5255.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The reports of the veteran's VA examinations prior to August 
1998 indicate that the his right knee problems were 
manifested primarily by complaints of pain with normal range 
of motion and no instability.  The report of his VA 
examination in August 1998, however, revealed some mild 
instability of the right knee.  An addendum to the reports of 
his VA examinations in August and November 1998 indicates 
that there is essentially no functional impairment caused by 
the right knee condition.

Testimony from the veteran in December 1996 is to the effect 
that the residuals of fracture of the right femur with right 
knee impairment are more severe than rated.  The record shows 
that this rating was increased from zero to 10 percent in the 
March 2003 RO rating decision.

While the report of the veteran's VA examination in November 
2002 indicates that he has occasional right knee impairment, 
the overall evidence indicates that the zero percent 
evaluation for the residuals of fracture of the right femur 
with right knee impairment prior to August 1998 and the 
10 percent rating, effective from August 1998, best represent 
the veteran's disability picture, including consideration of 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 
Vet. App. 202.  The evidence does not support the assignment 
of a higher rating for this condition under the above-noted 
diagnostic codes prior to or as August 1998.  The 
preponderance of the evidence is against the claim for an 
increased evaluation for the residuals of fracture of the 
right femur with right knee impairment, rated as zero percent 
prior to August 1998 and as 10 percent as of that date, and 
the claim is denied.

IV.  Entitlement to Increased Evaluations for Scars of the 
Right Anterior and Posterior Leg; Each Rated as 10 Percent 
Disabling

The April 1981 RO rating decision assigned a 0 percent 
evaluation for the surgical scars of the right leg due to the 
fractures of the right femur, tibia, and fibula.  A hearing 
officer decision in May 1997 increased the evaluation for the 
scars from zero to 10 percent, effective from May 1994.  The 
March 2003 RO rating decision assigned 2 separate 10 percent 
evaluations for scars of the posterior and anterior right 
leg, effective from May 1994, to replace the previously 
assigned one 10 percent evaluation for all the scars of the 
right leg.

At the June 1994 VA examination, there was a 14-centimeter 
well-healed scar on the lateral thigh and a 7-centimeter 
semilunar medial lower leg scar over the ankle.  There was no 
intra-articular involvement.  

The private medical report of the veteran's VA examination in 
December 1995 notes the presence of a deep scar of the right 
leg.  The veteran complained that the scar was painful.

The veteran testified at a hearing in December 1996.  His 
testimony was to the effect that the scars of the right leg 
warranted a compensable evaluation.

The veteran underwent a VA dermatological evaluation in 
January 1997.  There was an "S" shaped depressed scar on 
the medial aspect of the right leg above the ankle, a 4-
centimeter pretibial scar, an 18 and 1/2-centimeter lateral 
thigh scar, a 2-centimeter depressed medial thigh scar, and 
two 3-centimeter linear scars of the right buttock.  The 
scars produced no functional limitation of the right leg or 
of the joints of the right lower extremity.  There was pain 
distal to the medial aspect scar of the right ankle, and this 
scar was tender to palpation.  It was noted that there was 
some muscle attachment of the depressed scar.

The report of the veteran's VA examination in August 1998 
shows there was a 3-inch long scar lateral to the middle of 
the tibia over the tibialis anterior muscle with cleavage 
noted into that muscle with tenderness noted on the cleavage 
that measured about one inch long and 3 inches wide.  There 
was another 3 and 3/4 inch curvilinear scar noted with fixed 
into the deeper lying tissue, including posterior tibial 
muscle and soleus.  The scar was moveable with the inversion 
movement of the right ankle.  There was tenderness and tissue 
defect on most of the length of the scar.    There was about 
a 7 and 1/2 inches long linear scar over the iliotibial tract 
on the right lower extremity.  There was a 2 inches 
transverse linear scar with tenderness over it running down 
to the vastus medialis with some defect of muscle palpable.  
This was located on the proximal part of the vastus medialis.  
It was noted that the veteran had right hip pain due to 
chronic strain due to loss of normal alignment of the right 
leg and muscle weakness resulting from scar tissues.

The veteran underwent a VA scar examination in April 1999.  
He was found to have 5 scars of the right lower extremity, 2 
in the right buttock that measured 3.5 centimeters and 3 
centimeters.  These scars were normal in color.  There was no 
adherence.  There was normal texture.  There was no 
tenderness, no ulcerations, no depression, no loss of tissue, 
and no keloid.  The 3rd scar was an 18 centimeters lateral 
thigh scar.  This scar was without tenderness, adherence, 
ulcers, or depression.  There was no loss of tissue or 
keloid.  The scar was of normal texture.  The 4th scar was in 
the medial thigh.  This scar was 2.5 centimeters.  It was not 
tender, but with contraction of the quadriceps, there was a 
one-centimeter adherence and depression.  Texture was normal.  
There was no ulcerations, no underling tissue loss, no 
inflammation, no edema, and no keloid.  The 5th scar was a 
right angle type on the medial lower leg.  This scar was 4 
centimeters vertical and 6 centimeters laterally.  He had 
some tingling and some point tenderness, especially in the 
angle of the scar where the 2 scars came together and there 
was a one-centimeter depression caused by dorsiflexion of the 
ankle.  The diagnosis was multiple scars.  The examiner noted 
that there was some scar attachment to the underlying muscle 
in 2 scars and pain in one scar, particularly of the right 
lower medial leg.

The veteran underwent a VA examination in November 2002.  
There was a 2.5-centimeter by .7-centimeter wide mildly 
depressed scar noted on the lateral side.  This scar was not 
tender.  There was a 5-centimeter by .5-centimeter wide scar 
noted that was slightly depressed and not tender.  This was 
located on the gluteus maximus muscle.  This scar was 
nontender.  There was a 3.5-centimeter scar noted with .3-
centimeter wide, nontender, slightly depressed scar noted 
over the gluteus maximus, as well.  There was a 3-centimeter 
transverse scar noted with subcutaneous atrophy that was 
tender and painful with guarding noted over the vastus 
medialis muscle in the middle portion and this scar had 
underlying tissue atrophy and depression.  There was about an 
11-centimeter depressed scar adherent to the underlying 
myofacial plane, irregularly deep, and adhesion was 
manifested by scar retraction with ankle movement.  This was 
noted about the middle third of the right leg just medial to 
the posterior medial border of the right tibia.  There was 
another scar 4 centimeters that was whitish, nontender, with 
underlying fascial defect noted just lateral to the middle of 
the tibia.  There was a scar one centimeter by .5 centimeter 
wide, one inch medial and inferior to the tibial tuberosity 
of the right leg noted.  There was atrophy of the right thigh 
about 3/4 inch smaller than the left in the mid-thigh level, 
and also 2 centimeters difference with a right calf, smaller 
than the left when measured in greatest diameter of both 
calves.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq. cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802, effective as of 
August 30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

The report of the veteran's VA examination in June 1994 
indicates the presence of 2 asymptomatic scars of the right 
leg and the private medical report of his examination in 
December 1995 indicates the presence of one symptomatic scar 
of the right leg.  The VA reports of his examinations from 
August 1998 to November 2002 indicate the presence of 
multiple scars of the right thigh, buttock, and ankle area.  
Those reports indicate the presence of 2 deep scars because 
they are attached to underlying muscle and/or affect 
contraction of underlying muscle, and one painful scar.  
These symptomatic scars are located in the right ankle and 
thigh areas.  The other scars are essentially asymptomatic.  
While the evidence indicates that the scars affect the 
motions of various joints of the right leg, the limitation of 
motion of those joints is considered in the evaluation of 
those joints in conjunction with the residuals of fractures 
of the right tibia, fibula, and femur, and may not be 
considered in the evaluation of the scars.  38 C.F.R. § 4.14.

Testimony from the veteran in December 1996 was to the effect 
that the scars of his right lower extremity warranted a 
compensable evaluation.  The hearing officer decision dated 
in May 1997 increased the evaluation for the scars from zero 
to 10 percent, and the March 2003 RO rating decision assigned 
2 separate 10 percent evaluations for the scars to replace 
the one 10 percent rating.

After consideration of all the evidence, the Board finds that 
one 10 percent rating is warranted for the deep scars of the 
right lower extremity rated as analogous to one area of 
painful scarring under diagnostic code 7804, effective prior 
to August 30, 2002, and under diagnostic code 7801, effective 
as of August 30, 2002.  The evidence also supports the 
assignment of another 10 percent evaluation for the tender 
superficial scar under diagnostic code, effective prior to or 
as of August 30, 2000.  The evidence, however, does not 
support the assignment of additional compensable evaluations 
for the scars of the right lower extremity.  Hence, the Board 
finds that the preponderance of the evidence is against the 
claim for increased evaluations for the scars of the right 
lower extremity, and the claim is denied.

V.  Entitlement to an Increased Evaluation for Residuals of 
Fractures of the Right Leg manifested by Injury to Muscle 
Group XIV, rated as 10 Percent Disabling

At the August 1998 VA examination, the veteran was found to 
have a palpable defect in the vastus medialis muscle.  The 
examiner noted that the veteran had atrophy of the right 
thigh muscle especially the quadriceps muscle.  The examiner 
noted that it was related to service and interfered with 
endurance required for increased activity.  

A zero percent rating is warranted for moderate injury to 
Muscle Group XIV (anterior thigh group).  A 10 percent 
evaluation is warranted for moderate injury to Muscle Group 
XIV.  A 30 percent evaluation requires moderately severe 
injury.  A 40 percent evaluation requires severe injury.  
38 C.F.R. § 4.73, Code 5314, effective prior to and as of 
July 3, 1997.

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56, 
effective as of July 3, 1997.

A slight injury is a simple wound of muscle without 
debridement, infection or effects of laceration.  Objective 
findings consist of slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  A 
moderate injury is a through and through or deep penetrating 
wound of relatively short track by single bullet or small 
shell or fragment.  Objective findings are entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  A 
moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indication on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance of moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56, effective prior to July 3, 
1997.

While the report of the veteran's VA examination in August 
1998 indicates the presence of a defect of the vastus 
medialis that is in Muscle Group XIV, the report of this 
examination and the other evidence does not show the presence 
of any significant muscle injury.  The muscles in Group XIV 
affect the motion and functioning of the hip and knee.  The 
functional impairment of the right knee and hip are 
considered in the evaluation of those orthopedic disorders 
and may not be considered again in the evaluation of the 
muscle deformity.  38 C.F.R. § 4.14.

In view of the above, the Board finds that the evidence does 
not support the assignment of a rating in excess of 
10 percent for the defect to Muscle Group XIV under the 
criteria of diagnostic code 5314 with consideration of the 
provisions of 38 C.F.R. § 4.56, effective prior to or as of 
July 3, 1997.  The preponderance of the evidence is against 
the claim for an increased evaluation for residuals of injury 
to Muscle Group XIV, and the claim is denied.

VI.  Entitlement to an Increased (Compensable) Evaluation for 
Residuals of Fracture of the Right Femur manifested by Hip 
Impairment

At the VA examination in August 1998, the veteran complained 
of intermittent right hip cramps and pain.  The pain 
reportedly began in the right gluteal area and radiated down 
the right leg.  The right hip range of motion was normal and 
the right hip flexor was a little weaker than the left side, 
but good, and rated as 4+/5.

The veteran underwent a VA examination in November 1998.  
Range of motion of the right hip was from zero to 135 degrees 
flexion, internal rotation was 20 degrees, and external 
rotation was 45 degrees.  

An addendum dated in January 2000 to the reports of the 
veteran's VA examinations in August and November 1998 notes 
that his records were reviewed.  The reviewer opined that 
there was no weakened movement, excess fatigability or 
incoordination due to the right hip condition.

The evidence reveals that the veteran has right hip pain 
associated with the residuals of fracture of the right femur.  
Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Code 5255.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

A review of the reports of the veteran's VA examinations in 
1998 indicates that he has normal range of motion of the 
right hip, and the January 2000 addendum to the reports of 
those examinations reveals that there is no weakened 
movement, excess fatigability or incoordination associated 
with the right hip condition.  Nor does the evidence indicate 
the presence of pain with motion of the right hip.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected joint disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence does not indicate the presence of any limitation 
of motion or functional impairment associated with the right 
hip disability.

After consideration of all the evidence, the Board finds that 
the residuals of fracture of the right femur with right hip 
impairment are manifested primarily by complaints of pain 
without objective manifestations of functional impairment.  
The Board finds that the evidence shows the right hip 
condition is essentially asymptomatic and that the evidence 
does not support the assignment of a compensable rating for 
this condition under the above diagnostic codes.  The 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the residuals of 
fracture of the right femur manifested by right hip 
impairment.  Hence, the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for increased evaluations for the 
disabilities considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The July 1980 and April 1981 RO rating decisions, that 
assigned zero percent evaluations for residuals of fractures 
of the right fibula, tibia, and femur, did not contain CUE, 
and the claim to amend or reverse those decisions is denied.

An increased evaluation for residuals of fracture of the 
right fibula and tibia, rated as 10 percent disabling, 
effective prior to November 1998, and as 20 percent 
disabling, effective as of November 1998, is denied.

An increased evaluation for residuals of fracture of the 
right femur with instability of the right knee, rated as 
zero percent disabling, effective prior to August 1998, and 
as 10 percent disabling, effective as of August 1998, is 
denied.

Increased evaluations for scars of the right anterior and 
posterior leg, each rated as 10 percent disabling, are 
denied.

An increased evaluation for residuals of fractures of the 
right leg manifested by injury to Muscle Group XIV is denied.

An increased (compensable) evaluation for residuals of 
fracture of the right femur manifested by hip impairment is 
denied.





____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

